       Case 7:19-cv-00407 Document 6 Filed on 12/30/19 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

  UNITED STATES OF AMERICA,                            §
                                                       §
                              Plaintiff,               §
                                                       §
  v.                                                   §            CASE NO.   7:19-CV-407
                                                       §
  23.311 ACRES OF LAND, MORE OR                        §
  LESS, SITUATE IN HlDALGO COUNTY,                     §
  STATE OF TEXAS; AND FRANK                            §
  SCHUSTER FARMS INC., ET AL.,                         §
                                                       §
                           Defendants.                 §


                      WAIVER OF SERVICE OF JUDICIAL PROCESS


                        TO:     JOHN A. SMITH, III
                                Assistant United States Attorney
                                1701 W. Bus. Highway 83, Suite 600
                                McAllen, Texas 78501

        I acknowledge receipt of your request to waive service of judidal process in this action

along with a copy of the Notice of Condemnation, two copies of this waiver f01m, and a self-

addressed postage-free envelope that I can use to return one signed copy of the waiver to you, at

no cost to me.

        I, or the entity on whose behalf I am acting, agree to avoid the costs associated with formal

service of judicial process in the manner provided by Federal Rules of Civil Procedure 4 and 71.1.

        I understand that I, or the entity on whose behalf I am acting, will retain all defenses or

objections to the lawsuit, the court's jurisdiction, and the venue of the action, but that I waive any

objections to a defect in the Notice of Condemnation or in the service thereof.


                                                 Page I of3
                                           ~VaiverofS ervice ofJP
     Case 7:19-cv-00407 Document 6 Filed on 12/30/19 in TXSD Page 2 of 3




        I understand that I, or the entity on whose behalf I am acting, pursuant to Federal Rule of

Civil Procedure 71.1, may file a notice of appearance if there is no objection or defense to the

taking of the condemned lands. In the alternative, ifthere is an objection or defense to said taking,

I, or the entity on whose behalf! am acting, must serve an answer upon plaintiff's attorney at the

address herein designated within twenty-one (21) days after being served with the Notice of

Condemnation. I further acknowledge that the answer must identify the property in which I, or the

entity on whose behalf I am acting, claim an interest, state the nature and extent of the interest

claimed, and state all objections or defenses to the taking.

        I, or the entity on whose behalf I am acting, understand that a failure to serve an answer

within twenty-one (21) days shall constitute a consent to the taking and to the authority of the comt

to proceed to hear the action and fix just compensation, and shall constitute a waiver of all defenses

and objections not so presented.

       I fu1ther understand that at the trial of the issue of just compensation, whether or not I, or

the entity on whose behalf I am acting, have filed an answer or served a notice of appearance, I

may present evidence as to the amount of just compensation to be paid for the property acquired

herein and I may share in the distribution of the award for compensation.




                                             Page 2 of 3
                                        Waiver ofService ofJP
Case 7:19-cv-00407 Document 6 Filed on 12/30/19 in TXSD Page 3 of 3



                               By:

                                       Attorney-in-Charge
                                       Texas Bar Number 02883550
                                       Federal Admission No. 31963
                                       brandys@barronadler.com
                                       Nicholas P. Laurent
                                       Texas Bar Number 24065591
                                       Federal Admission No. 1090833
                                       laurent@barronadl er.com
                                       BARRON, ADLER, CLOUGH & ODDO, LLP
                                       808 Nueces Street
                                       Austin, Texas 78701-2216
                                       512-478-4995
                                       512-478-6022 - facsimile

                               ATTORNEYS FOR DEFENDANTS,
                               FRANK SCHUSTER FARMS INC. AND
                               EL SABINO FAMILY FARMS, LLC




                             Page 3 of3
                        Waiver of Service ofJP
